DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/720532 has claims 1-8 pending.  

Oath/Declaration
The Applicant’s oath/declaration received on December 19, 2019 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did claim for domestic priority to Parent App. No. 16/623837 filed on July 19, 2019 which is a 371 of PCT/CN2019/096859. Applicant also claimed foreign priority to Foreign App. Nos. CN201910315962.9 filed April 18, 2019 and CN201910436801.5 filed May 23, 2019. The effective filing date of this application is April 18, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated 1) 12/19/2019, 2) 05/19/2020, 3) 09/16/2021, and 4) 12/16/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on February 7, 2020, are not acceptable for examination purposes. 
Objections have been made to Fig. 1, Fig. 3, Fig. 4, and Fig. 9. Please see objections listed below:
Fig. 1, Element 101 has been objected to because of the arrow obscuring the text next to Element 101. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image1.png
    402
    505
    media_image1.png
    Greyscale

Fig. 3, text of “software development platform” has been objected to because of text overlapping the arrow next to the computer. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image2.png
    397
    562
    media_image2.png
    Greyscale

Fig. 4, texts of “artificial intelligence learning model 1”, “artificial intelligence learning model 2”, and “artificial intelligence learning model 3”, and “artificial intelligence learning library” have been objected to because of each text overlapping their respective borders. 
Please see drawing below with the objection indicated above. 

    PNG
    media_image3.png
    268
    303
    media_image3.png
    Greyscale

Fig. 9, texts of “step a” and “step c” have been objected to because they recite illegible text at the borders of their boxes. 

    PNG
    media_image4.png
    782
    534
    media_image4.png
    Greyscale



Specification
   An objection has been made to the specification at Background, Par. 2.
Background, Par. 2 – minor informalities
“As a result, the functional and performance result of the Al algorithm developed for the Al processor can be obtained only after the Al processor has taped out.  There is an urgent problem  pertaining to how  debugging is carried out between an Al algorithm model and the Al processor, when the Al processor has not taped out yet.”

Claim Objections
Claims 2 and 6 are objected to for the following reason:
Claim 2 – 
“The data processing method of claim 1, wherein the running result includes one or more pieces of information  indicating: 
whether running time of the Al learning task on the cloud Al processor satisfies a first expectation;[[,]] 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation;[[,]] and 
whether the result of the Al learning task satisfies a third expectation.”
Claim 6 – 
“The Al processor of claim 5, wherein the running result generated by the executing module includes at least one of pieces of information  indicating: 
whether a running time of the Al learning task on a cloud Al processor satisfies a first expectation;[[,]] 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation;[[,]] and 
whether the result of the Al learning task satisfies a third expectation.”

Double Patenting
Claims 1-8 of this application is patentably indistinct from claims 1, 5, 7, 8, 9, 13, 15, and 16  of Application No. 16/623,837. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
For each respective claims of this application, here is the comparison to the claims of copending Application No. 16/623,837. 
Claim 1 – 
“A data processing method applied to a cloud artificial intelligence (Al) processor, comprising: 
receiving a Al learning task, wherein the Al learning task is determined according to a binary instruction generated based on device information of an Al processor; and 
executing the Al learning task to generate a running result.”
Corresponding claim 1 from Application No. 16/623,837:
“A data processing method implemented in a data processing system comprising a general-purpose processor and a cloud artificial intelligence (AI) processor, wherein the data processing method includes: 
generating, by the general-purpose processor, a binary instruction according to device information of an Al processor; 
generating, by the general-purpose processor, an AI learning task according to the binary instruction; and 
transmitting, by the general- purpose processor, the AI learning task to the cloud AI processor for running; 
receiving, by the cloud AI processor, the Al learning task; and 
executing, by the cloud Al processor, the At learning task to generate a running result; and 
receiving, by the general-purpose processor, the running result; 
determining, by the general-purpose processor, an offline running file according to the running result, wherein the offline running file is generated based on the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.”
Claim 2 – 
“The data processing method of claim 1, wherein the running result includes one or more pieces of information of 
whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether the result of the Al learning task satisfies a third expectation.” 
Corresponding claim 7 from Application No. 16/623,837:
“The data processing method oclaim 1, wherein the running result includes one or more pieces of information of the following: 
whether running time of the Al learning task on the Al processor satisfies a first expectation,
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether a result of the Al learning task satisfies a third expectation.”
Claim 3 – 
“The data processing method of claim 1, wherein the cloud Al processor includes at least one of a hardware entity of the Al processor, a field programmable gate array, and a simulator.”
Corresponding claim 8 from Application No. 16/623,837: 
 “The data processing method of claim 1, wherein the Al processor includes at least one of the following: the Al processor, a field programmable gate array, and a simulator.”
Claim 4 – 
“The data processing method of claim 3, wherein the cloud Al processor is an Al processor with a reconfigurable architecture.”
Corresponding claim 5 from Application No. 16/623,837:
“The data processing method of claim 1, wherein the determining of the offline running file according to the running result further includes: 
if the running result does not satisfy the preset requirement, executing at least one of optimization operations until the running result satisfies the preset requirement, and generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operations include one or more of the following: 
adjusting hardware architecture information of the Al processor, 
adjusting parameters of running environment of the Al processor, and 
optimizing the Al learning task.”
Claim 5 – 
 “An Al processor, comprising: 
a receiving module configured to receive an artificial intelligence (Al) learning task, wherein the Al learning task is determined according to binary instruction generated based on device information of the Al processor; and  -47- Rimon Ref. No.:51-00008-US1 Client Ref. No.PCT190556HWJ-SQ1913067 
an executing module configured to execute the Al learning task to generate a running result.”
Corresponding claim 9 from Application No. 16/623,837:
“A data processing device, comprising 
a memory, 
a general-purpose processor, and 
a cloud Al processor in a cloud processing system (or platform), wherein a computer program running on the general-purpose processor and/or the Al processor is stored in the memory; 
wherein the general-purpose processor is configured to generate a binary instruction according to device information of the Al processor, generate an Al learning task according to the binary instruction, and transmit the Al learning task to the cloud Al processor for running; the cloud Al processor is configured to receive and execute the Al learning task to generate a running result; and 
the general-purpose processor is configured to receive the running result corresponding to the Al learning task, and 
determine an offline running file according to the running result; 
where the offline running file is generated according to the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.”
Claim 6 – 
“The Al processor of claim 5, wherein the running result generated by the executing module includes at least one of pieces of information of whether a running time of the Al learning task on a cloud Al processor satisfies a first expectation, whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and whether the result of the Al learning task satisfies a third expectation.”
Corresponding claim 15 from Application No. 16/623,837:
“The data processing device of claim 9wherein the running result includes one or more pieces of information of the following: whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, whether load information of an cloud Al processing system when the Al learning task is executed satisfies a second expectation, and whether a result of the Al learning task satisfies a third expectation.”
Claim 7 – 
“The Al processor of claim 5, wherein the cloud Al processor includes at least one of a hardware entity of the Al processor, a field programmable gate array, and a simulator.”
Corresponding claim 16 from Application No. 16/623,837:
“The data processing device of claim 9, wherein the Al processor includes at least one of: a hardware piece of the Al processor, a field programmable gate array, and a simulator.”
Claim 8 – 
“The Al processor of claim 7, wherein the cloud Al processor is an Al processor with a reconfigurable architecture.”
Corresponding claim 13 from Application No. 16/623,837:
“The data processing device of claim 9, wherein the general-purpose processor is further configured to determine the offline running file according to the running result, and wherein: 
if the running result does not satisfy the preset requirement, the general-purpose processor is configured to execute at least one optimization operation until the running result satisfies the preset requirement, and generate a corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operation includes one or more of the following: 
adjusting the hardware architecture information of the Al processor, 
adjusting the parameters of running environment of the Al processor, and 
optimizing the Al learning task.”

Accordingly, a double patenting rejection has been set forth between this application and the copending Application No. 16/623,837.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkataramani et al. (Pub. No. US2018/0136912; hereinafter Venkataramani).
Regarding claim 1, Venkataramani discloses the following: 
A data processing method applied to a cloud artificial intelligence (Al) processor, comprising: 
receiving a Al learning task, wherein the Al learning task is determined according to a binary instruction generated based on device information of an Al processor; and 
(Venkataramani teaches receiving [0062] a Al deep learning task/function [0065-0066] in the form of “predefined deep learning functions, which are identified as 231a, 231b, and 231c” [0066] within a DL network [0062], wherein the Al learning task is determined according to a binary instruction or code generated [0062-0063]– in correspondence with “one or more binary data files” [0081] - based on device information of an Al processor [0041, 0069], e.g. “The code generation package that is compiled, however, may be linked against the platform-specific implementation, e.g., interfaces 1406” [0041])
executing the Al learning task to generate a running result.  
(Venkataramani teaches executing the Al learning task [0088] to generate a running result [0022, 0025, 0168] known as “a classification output” [0022; FIG. 1, Element 104])
Regarding claims 3 and 7, Venkataramani discloses the following: 
wherein the cloud Al processor includes at least one of a hardware entity of the Al processor, a field programmable gate array, and a simulator.  
(Venkataramani discloses one of the “Field Programmable Gate Arrays (FPGAs)” [0132])
Regarding claims 4 and 8, Venkataramani discloses the following: 
wherein the cloud Al processor is an Al processor with a reconfigurable architecture.  
(Venkataramani discloses that the cloud Al processor within a cloud-computing platform[0025] is an Al processor [0069] with a reconfigurable architecture [0052, 0069], e.g. “The interfaces 418 may interface the target agnostic API layer 400 to other sets, e.g., libraries, of predefined deep learning functions or primitives. For example, a respective interface 418 may provide the target agnostic API layer 400 with an interface to the Zeroth SDK from Qualcomm, the PDNN Python toolkit for deep learning, and the OpenVX platform of accelerated computer vision applications, from Khronos Group, the Reconfigurable Vision (ReVision) system from Xilinx, Inc. of San Jose, Calif., the ARM Compute Library of low-level software functions optimized for ARM's Neon and Mali processor platforms, and the CUDA Basic Linear Algebra Subprograms (cuBLAS) Library, among others. While the primitives and functions of cuDNN are optimized for GPU execution, the primitives and functions of the Intel® Math Kernel Library for Deep Neural Networks (MKL-DNN) are highly optimized for Intel processor architectures, e.g., Central Processing Units (CPUs).” [0069])
Regarding claim 5, Venkataramani discloses the following: 
An Al processor, comprising: 
a receiving module configured to receive an artificial intelligence (Al) learning task, wherein the Al learning task is determined according to binary instruction generated based on device information of the Al processor; and  -47- Rimon Ref. No.:51-00008-US1 Client Ref. No.PCT190556HWJ-SQ1913067 
(Venkataramani discloses a receiving module or “deep learning code generator” configured to receive [0062] a Al deep learning task/function [0065-0066] in the form of “predefined deep learning functions, which are identified as 231a, 231b, and 231c” [0066] within a DL network [0062], wherein the Al learning task is determined according to a binary instruction or code generated [0062-0063] – in correspondence with “one or more binary data files” [0081] - based on device information of an Al processor [0041, 0069], e.g. “The code generation package that is compiled, however, may be linked against the platform-specific implementation, e.g., interfaces 1406” [0041])
an executing module configured to execute the Al learning task to generate a running result.  
(Venkataramani discloses an executing module configured to execute the Al learning task [0088] to generate a running result [0022, 0025, 0168] known as “a classification output” [0022; FIG. 1, Element 104])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (Pub. No. US2018/0136912; hereinafter Venkataramani) in view of Dwarakanath et al. (Pub. No. US 2019/0108443 filed on September 28, 2018; hereinafter Dwarakanath).
Regarding claims 2 and 6, Venkataramani does not disclose the following: 
wherein the running result includes one or more pieces of information of 
whether running time of the Al learning task on the cloud Al processor satisfies a first expectation, 
whether load information of a cloud Al processing system when the Al learning task is executed satisfies a second expectation, and 
whether the result of the Al learning task satisfies a third expectation.  
Nonetheless, this feature would have been made obvious, as evidenced by Scheffler.
(Dwarakanath discloses that the running result has one or more pieces of information, such as a piece of information indicating whether the result of the Al learning task satisfies a third expectation [0014, 0047] – see citation below: 
“As an example, a tester may perform a unit test by supplying input to the ML application to check whether an output matches an expected output for that particular unit test” [0014] 
“In this example, the verification platform may generate permutations of the locations of the feature by generating copies of the image facing different directions (e.g., by rotating the image 90 degrees, 180 degrees, 270 degrees, and/or the like, relative to the original image). This may allow the verification platform to test the MR by determining whether the data model is still able to output a correct classification of the image when the input to the ML application is a permutation of the image” [0047]) 
These one or more pieces of information of Dwarakanath can be added to the running result of Venkataramani, in order to yield a predictable result.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Venkataramani with the teachings of Dwarakanath. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable results would have been yielded: “data identifying a recommendation to proceed with deployment of the ML application, data identifying a recommended action associated with correcting errors identified within the ML application, data identifying an action associated with improving accuracy of the data model used by the ML application, and/or the like” [0062 – Dwakanath].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        June 9, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199